Citation Nr: 1760286	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial rating for service-connected coronary artery disease (CAD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in the case, served in the United States Army from February 1968 to February 1970.  The Veteran received the Vietnam Service Medal and Vietnam Campaign Medal with 60 Device, among other decorations, for this service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Roanoke, Virginia Regional Office (RO) which, in pertinent part, granted service connection for CAD, evaluated at 10 disabling. 

In September 2017, the Veteran testified at a Videoconference hearing held in Roanoke, Virginia before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last underwent a VA examination for the service-connected CAD in February 2013.  The Board notes that on June 16, 2017, a treating practitioner completed a Heart Conditions DBQ for the Veteran.  However, the practitioner indicated that an examination was not conducted in conjunction with the DBQ, instead, it was completed through a records review.  On the DBQ, the treating practitioner indicated the Veteran was diagnosed with chronic congestive heart failure.  However, in one section on the form, the practitioner indicated the Veteran was diagnosed with congestive heart failure in May 2015, and in another section indicated that the diagnosis was made in May 2017.

Further, the record indicates that in July 2017, the Veteran underwent a triple-bypass surgery and had an aortic valve placed.  Records from Duke Medical Center were recently provided by the Veteran.

In September 2017, the Veteran and his spouse provided testimony in support of the claim.  The Veteran reported he underwent a treadmill test in August 2017 at the Salem, VAMC that had to be stopped because the Veteran was short of breath.  

In light of the specific assertions of worsening since the last VA examination, a VA cardiology examination should be obtained to assist in determining the severity of the service-connected CAD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since August 2017 and associate them with the electronic claims file.

2.  After any records requested above have been associated with the electronic claims file, schedule the Veteran for a VA examination with a cardiologist, using the "Heart Conditions" Disability Benefits Questionnaire (DBQ), to assess the current nature and severity of the Veteran's atrial fibrillation with cardiomegaly.

Unless medically contra-indicated, the Veteran's current METs level should be obtained using an exercise-based stress test.  The Board is aware that a stress test conducted in August 2017 was stopped because the Veteran was short of breath.  If the exercise based stress test is medically contra-indicated, the VA examiner should state that for the record and conduct an Interview-based METs test.  An interview-based METs test should reflect the lowest activity level at which the Veteran reports: dyspnea, fatigue, angina, dizziness, and syncope.

After obtaining the current severity of the Veteran's cardiac disability, the VA examiner is asked to comment on the following:  

1. Does the Veteran have chronic congestive heart failure?
2. What was the date of onset for the congestive heart failure?
3. Has the Veteran had any recurrent episodes of acute congestive heart failure since January 2011?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




